Citation Nr: 9929244	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for fungus of the feet.

3.  Entitlement to a temporary total evaluation for service 
connected disability requiring hospital treatment or 
observation pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1981 to July 
1985.

The issues listed on the title page of this decision come 
before the Board of Veterans' Appeals (Board) on appeal from 
separate rating decisions issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
alcoholism by means of a rating decision dated in October 
1995.  In April 1996, the RO denied service connection for 
fungus of the feet and entitlement to a temporary total 
evaluation (hereinafter temporary total evaluation) because 
of hospital treatment in excess of 21 days for a service 
connected condition (38 C.F.R. § 4.29).

The appellant's claims for service connection for fungus of 
the feet and entitlement to a temporary total evaluation are 
addressed in the remand appended to this decision.

The issue of entitlement to an increased (compensable) 
disability evaluation for chip fracture of the left distal 
fibula is addressed in a separate Board decision issued under 
the same docket number.


FINDING OF FACT

The appellant's alcohol dependence results from his abuse of 
alcohol.


CONCLUSION OF LAW

There is no legal basis to establish direct service 
connection for alcohol dependence.  38 U.S.C.A. §§ 101(16), 
105(a), 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the military promoted his use of 
alcohol and that his alcohol dependence began in service.  
His service medical records do show that he received 
inpatient treatment for alcohol dependence.  At that time, he 
admitted an "eight- year history of alcohol abuse," to 
include "loss of control of amount drank, blackouts, alone 
drinking, marital problems, financial difficulties, increased 
tolerance, withdrawal, and some increased patterns of 
hostility and physical aggressiveness."  Post- service, he 
continues to carry a diagnosis of alcohol dependence.  He 
filed his claim for service connection for alcohol dependence 
by means of a Form 21-4138 filing dated in September 1995.

For veterans serving during a period of peacetime, service 
connection may be granted for disease or disability incurred 
or aggravated in line of duty during a period of active 
service, but no compensation shall be paid if the disability 
is the result of the veteran's abuse of alcohol or drugs.  38 
U.S.C.A. § 1131 (West 1991).  See Barela v. West, 11 Vet. 
App. 280 (1998) (holding that 38 U.S.C.A. § 1110, the basic 
entitlement statute for disabilities sustained during a 
period of war, bars payment of compensation for disability 
resulting from abuse of alcohol or drugs, but does not 
preclude a grant of service connection).  The term "service 
connected" is defined a disability incurred or aggravated in 
line of duty in the active military, naval or air service.  
38 U.S.C.A. § 101(16) (1998) (emphasis added).  For claims 
filed after October 31, 1990, the term "line of duty" is 
defined as:

An injury or disease incurred during active 
military, naval or air service will be deemed to 
have been incurred in line of duty and not as a 
result of the veteran's own misconduct when the 
person on whose account the benefits are claimed 
was, at the time the injury was suffered or 
disease contracted, in active military, naval or 
air service, whether on active duty or authorized 
leave, unless such injury or disease was the 
result of the person's own willful misconduct or 
abuse of alcohol or drugs.

Pub. L. No. 101-508, §8052(b), 104 Stat. 1388 (1990), 
codified at 38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. 
§ 3.301(a) (1998).

The Board holds, as a matter of law, that direct service 
connection for alcohol dependence is precluded by 38 U.S.C.A. 
§§ 101(16) and 105(a) because any disease or injury which 
results from alcohol abuse is disqualified for consideration 
as a "line of duty" injury.  See generally Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (primary service 
connection for alcohol and drug abuse is specifically 
precluded because it is considered to be 'willful 
misconduct'") (emphasis added), citing Gabrielson v. Brown, 7 
Vet.App. 36 (1994).  See also 38 C.F.R. § 3.301(c)(2) (1998).  
Since the law, and not the evidence, is dispositive of the 
appellant's claim for service connection for alcohol 
dependence, the Board must deny the claim due to the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

ORDER

Service connection for alcohol dependence is denied.



REMAND

I.  Service connection - fungus of the feet

The appellant contends that he has a fungal disorder of the 
feet, manifested by dry, cracking red skin with thick, 
disfigured and discolored toenails, which was incurred or 
first manifested during active service.  In this respect, 
service medical records do show treatment for white, scaling 
rash on both feet and in- between the toes in June 1982.  An 
assessment of rule out keratosis tinea pedis was noted.  He 
testified to both the RO and the undersigned to continuity of 
symptomatology since his separation from service.  See Savage 
v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1998); Arms v. West, 12 Vet.App. 188, 198 (1999) (lay 
statements may be competent to identify the existence of an 
observable skin disorder).  VA clinical records, dated in 
1995, do show treatment for fungal nails.

At his hearing before the RO, the appellant testified that 
medical records in the possession of the U.S. Postal Service 
might corroborate his lay contentions.  The Board is of the 
opinion that the RO should assist the appellant in obtaining 
these medical records, if available.  Additionally, the Board 
is of the opinion that, following the completion of the 
above- referenced development, the appellant should be 
afforded VA foot examination in order to determine the nature 
and etiology of his fungal disorder of the feet.

II.  Temporary total evaluation

With regard to the claim for a temporary total evaluation for 
service connected disability requiring hospital treatment or 
observation pursuant to 38 C.F.R. § 4.29, the appellant 
contends that, during his VA hospitalization for alcohol 
dependence in August 1995, his service connected hypertension 
disability was continually monitored and his medications were 
increased.  As set forth in 38 C.F.R. § 4.29:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a [VA] or 
an approved hospital for a period in excess of 21 days ...  
(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a 
period in excess of 21 days, the increase to a total 
rating will be granted from the first day of such 
treatment.

A VA discharge summary reveals that the appellant received 
inpatient treatment for alcohol dependence from August 15, 
1995 to September 18, 1995.  During this hospitalization, his 
blood pressure was elevated, he underwent a medicine consult 
and his hypertensive medications were adjusted.  However, the 
complete medical records (ie. nursing notes, progress 
reports, etc.) for his August- September 1995 inpatient 
treatment are not associated with the claims folder and 
should be obtained prior to any further adjudication of this 
claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request the address(es) and approximate dates of 
his employment with the U.S. Postal Service.  He 
should provide the RO with all appropriate waivers 
to release his medical records.  Thereafter, the 
RO should take the necessary steps to obtain any 
employment medical records which may be available.  
All attempts made to obtain such medical records 
should be documented by the RO.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on all matters which have been remanded 
by the Board.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

3.  The RO should obtain the complete records of 
the appellant's hospital admission in August and 
September 1995 (ie. nursing notes, progress 
reports, etc.).

4.  The appellant should be afforded a VA 
examination by a dermatologist for the purpose of 
determining the nature and etiology of his fungal 
disorder of the feet.  In this regard, the 
examiner should express opinions on the following 
questions:  (1) Does the appellant have a chronic 
fungal disorder of the feet; (2) If so, is it at 
least as likely as not that the fungal disorder 
had its onset in service, or, alternatively, was 
first manifested by treatment for skin rash of the 
feet in service?  The reasoning which forms the 
basis of the opinion should be set forth. The 
claims folder and a copy of this remand should be 
made available to the examiner.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original compensation 
claim(s) shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1998).

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
which have been remanded by the Board with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  The 
RO should adjudicate the claim for service 
connection for fungus of the feet with 
consideration given to the provisions of 38 C.F.R. 
§ 3.303(b), and the holdings in Savage and Arms.  
The RO should also adjudicate the claim for a 
temporary total evaluation for service connected 
disability requiring hospital treatment or 
observation consistent with the provisions of 
38 C.F.R. § 4.29(b).  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





